IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CLARK A. WEBER,                               : No. 44 MM 2018
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 HONORABLE RICHARD A. LEWIS, P.J.;             :
 AND HONORABLE ANDREW H.                       :
 DOWLING,                                      :
                                               :
                     Respondents               :


                                         ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, the “Application for Relief,” which is treated

as a Petition for Writ of Mandamus, is DENIED. The Prothonotary is DIRECTED to strike

the names of the jurists from the caption.